Order entered January 6, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01512-CR

                      EX PARTE JOHN KENT MATHIS, Appellant

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                           Trial Court Cause No. 2-11-217-C

                                         ORDER
       The State’s December 31, 2014 motion to require appellant to amend, supplement, or

redraw his brief is DENIED. See TEX. R. APP. P. 31.2.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE